Order dated March 11, 1935, denying motion to confirm report of official referee, and also denying application for a deficiency judgment in so far as it prays for such judgment as against Julia V. Josefson, individually and as executrix; order dated April 6, 1935, granting motion for reargument and on reargument denying motion to confirm report; and order dated May 25, 1935, denying motion to vacate the orders of March eleventh and April sixth on the ground of newly-discovered evidence and fraud, unanimously affirmed, with costs. No opinion. Present — Young, Hagarty, Carswell, Davis and Johnston, JJ.